OPINION — AG — ** EQUAL PROTECTION — INSTITUTIONS — LONG TERM CARE ** RULE 6-22.6A OF THE "STANDARDS AND REGULATIONS FOR LICENSURE OF LONG TERM CARE FACILITIES IN OKLAHOMA", ADOPTED BY THE DEPARTMENT OF HEALTH, AUTHORIZED BY 63 Ohio St. 1-1942 [63-1-1942] AND REQUIRING A LICENSED LONG TERM CARE FACILITY TO CONTRACT WITH A CONSULTING PHARMACIST WHO PRACTICES WITHIN 10 MILES OF THE FACILITY, DOES NOT VIOLATE EITHER THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION OR ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 OF THE OKLAHOMA CONSTITUTION. (SPECIAL LAW, AMEND 14, NURSING HOMES) CITE: 63 Ohio St. 1-1942 [63-1-1942], ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (SUE WYCOFF)